DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendment
 This Office Action is in response to the amendment filed on 1/6/2022. As directed by the amendment, claims 3-5, 7, and 13-14 were canceled, claims 1 and 11 were amended, and no new claims were added. Thus, claims 1-2, 6, 8-12, and 15-25 are pending for this application.
 
EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Brean on 1/19/2022.
The application has been amended as follows: 
In the claims: 
In claim 1 line 2, “the lungs of a subject” has been changed to --lungs of a subject--. 
In claim 25 line 2, “a sinus of the subject” has been changed to --the sinus of the subject--. 
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose, either alone or in combination, the specific structural and functional limitations of the device for controlling enrichment of nitric oxide levels of claim 1 and the method of controlling an acoustic or vibratory stimulator of claim 11, such that, as recited in claim 1, the device includes a controller is adapted to actuate a stimulator only for a length of time beginning a predetermined period of time before the beginning of each inspiration event of the respiration cycle and ending at or before the end of each inspiration event of the respiration cycle; and, as recited in claim 11, the method includes the step of providing the stimulus only for a length of time beginning a predetermined period of time before the beginning of each inspiration event of the respiration cycle and ending at or before the end of each inspiration event of the respiration cycle.
The closest prior art of record are: Avni (WO 2011007346), Lundberg (US 2005/0143673), and Erickson (US 5,549,655). 
While the above-mentioned references are related to the claimed invention, they do not disclose, either alone or in combination, the limitations of the device of claim 1 and method of claim 11. Specifically, the prior art of record does not disclose, as recited in claim 1, the device includes a controller is adapted to actuate a stimulator only for a length of time beginning a predetermined period of time before the beginning of each inspiration event of the respiration cycle and ending at or before the end of each inspiration event of the respiration cycle; and, as recited in claim 11, the method includes the step of providing the stimulus only for a length of time beginning a predetermined period of time before the beginning of each inspiration event of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785